Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 1 of 30 Page ID
                                  #:7830




                   Exhibit
                     J



                                  Exhibit J
                                 Page 1306
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 2 of 30 Page ID
                                  #:7831




      Declaration of Deputy City Attorney Dawn A. Mclntosh
      1. My name is Dawn A. Mclntosh and I am a Deputy City Attorney for the
         City ofLong Beach, California. I have been with the City Attorney's Office
         for four years, and along with Deputy City Attorney Amy R. Webber,I am
         one ofthe lead attorneys for the City on the PCB case against Monsanto,
         Pharmacia, and Solutia.
      2. The City filed a lawsuit against Monsanto Company,Pharmacia LLC,and
         Solutia, Inc. in May 2016 in the Central District of California. Prior to the
         filing, our office, including several attorneys and staff, evaluated the legal
         merits ofthe case in preparation offiling suit. Since the filing, our office has
         continued to remain involved as co-counsel of record on behalf ofthe City
         of Long Beach.
      3. Our office has been involved in the drafting ofthe complaint, discovery, law
         and motion,trial preparation, and overall strategy and analysis ofthis case.
         We have produced voluminous records and responded to several rounds of
         discovery requests propounded by the defendants. The effort ofin-house
         counsel has been involved and significant.
      4. In addition to thousands of attorney and staff hours committed to this case
         over the past 5 years, our office has incurred significant in-house litigation
         expenses required to prosecute and litigate the case, including document
         production, internal inquiry efforts, travel, and other litigation or office
         expenses.
      5. Alongside our outside counsel. Baron & Budd,our office participated in
         regularly scheduled telephone conferences with other in-house co-counsel.
         Over the last 5 years. Baron & Budd has scheduled monthly telephone
         conferences for clients and in-house co-counsel in order to discuss the case,
         receive and provide updates on facts, law, and procedure, and to strategize
         together.
      6. As class settlement discussions were pursued in early 2020,those regularly
         scheduled telephone conferences became weekly calls, and in some
         instances more than weekly in order to receive and provide updates during
         mediated settlement discussions. In addition to telephone conferences, we
         in-house co-counsel met in person in San Jose, California on February 28,
         2020 to discuss the framework for the class resolution. Throughout the
         process we have been updated and provided our input and direction
         regarding the settlement framework,including the scale ofthe individual




                                         Exhibit J
                                        Page 1307
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 3 of 30 Page ID
                                  #:7832




         class funds, the methodology for allocation, and other legal and factual
         issues regarding the mediated settlement discussions.
      7. Multiple telephone conferences in early 2020 included JAMS Mediator
         Judge (Ret.) Jay Gandhi. Judge Jay Gandhi presided over the mediation for
         several months as the parties continued to negotiate the class benefit, the
         attorney's fees and costs, the class allocation, and the settlement language.
      8. Not only did the overall litigation take several years, in several states, and in
         several courts, but the mediated settlement process took significant time,
         energy, and resources, as the subject matter involves complex
         environmental, factual, and legal concepts.
      9. The Settlement Agreement was the subject of significant "back and forth"
         negotiations, and our offices were involved in sometimes weekly or twice-
         weekly phone calls in the weeks leading up to the final resolution of the
         settlement language. Our office was involved in the drafting of the language
         of the Settlement Agreement, with special attention to those matters we
         knew could or would affect the material rights of all class members.
      10.The negotiation was an "arms-length" settlement process and our office
         believes the proposed class settlement is the best opportunity for national
         resolution of this complex and challenging environmental tort lawsuit.
   I declare under the penalty of perjury under the laws of the State of California ±at
   the foregoing is true and accurate to the best of my knowledge. Signed this97
   of July 2020 in Long Beach, California.




                                                        Dawn A. Mclntosh




                                          Exhibit J
                                         Page 1308
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 4 of 30 Page ID
                                  #:7833



    Declaration of Senior Deputy Los Angeles County Counsel, Tracy Swann
    1. My name is Tracy Swann and I am a Senior Deputy County Counsel for the
       County of Los Angeles, California. I have been with the Office of the Los
       Angeles County Counsel for 19 years, and I am one of the lead attorneys for
       the County on the PCB case against Monsanto, Pharmacia, and Solutia.
    2. The County filed a lawsuit against Monsanto Company, Pharmacia LLC,
       and Solutia, Inc., on May 30, 2019, in the United States District Court for
       the Central District of California, Western Division. Prior to the filing, our
       office, including several attorneys and staff, evaluated the legal merits of the
       case in preparation of filing suit. Since the filing, our office has continued to
       remain involved as co-counsel of record on behalf of the County of Los
       Angeles.
    3. Our office has been involved in the drafting of the complaint, discovery, law
       and motion, and overall strategy and analysis of this case. We had begun to
       respond to discovery propounded by the defendants when it became clear
       that parties were in agreement to settle the case. The effort of in-house
       counsel has been involved and significant.
    4. In addition to hundreds of attorney and staff hours committed to this case
       since filing, our office has incurred significant in-house litigation expenses
       required to prosecute and litigate the case, including internal inquiry efforts,
       travel, and other litigation or office expenses.
    5. Alongside our outside counsel, Baron & Budd, our office participated in
       regularly scheduled telephone conferences with other in-house co-counsel.
       For several months prior to filing and since then, Baron & Budd has
       scheduled monthly telephone conferences for clients and in-house co-
       counsel in order to discuss the case, receive and provide updates on facts,
       law, and procedure, and to strategize together.
    6. As class settlement discussions were pursued in early 2020, those regularly
       scheduled telephone conferences became weekly calls, and in some
       instances more than weekly in order to receive and provide updates during
       mediated settlement discussions. In addition to telephone conferences, we
       in-house co-counsel met in person in San Jose, California on January 28,
       2020 to discuss the framework for the class resolution. Throughout the
       process we have been updated and provided our input and direction
       regarding the settlement framework, including the scale of the individual




HOA.102940475.1

                                          Exhibit J
                                         Page 1309
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 5 of 30 Page ID
                                  #:7834



        class funds, the methodology for allocation, and other legal and factual
        issues regarding the mediated settlement discussions.
    7. Multiple telephone conferences in early 2020 included JAMS Mediator
        Judge (Ret.) Jay Gandhi. Judge Jay Gandhi presided over the mediation for
        several months as the parties continued to negotiate the class benefit, the
        attorney’s fees and costs, the class allocation, and the settlement language.
    8. Not only did the overall litigation take several years, in several states, and in
        several courts, but the mediated settlement process took significant time,
        energy, and resources, as the subject matter involves complex
        environmental, factual, and legal concepts.
    9. The Settlement Agreement was the subject of significant “back and forth”
        negotiations, and our offices were involved in sometimes weekly or twice-
        weekly phone calls in the weeks leading up to the final resolution of the
        settlement language. Our office was involved in the drafting of the language
        of the Settlement Agreement, with special attention to those matters we
        knew could or would affect the material rights of all class members.
    10. The negotiation was an “arms-length” settlement process and our office
        believes the proposed class settlement is the best opportunity for national
        resolution of this complex and challenging environmental tort lawsuit.
I declare under the penalty of perjury under the laws of the State of California that
                                                                              27th day
the foregoing is true and accurate to the best of my knowledge. Signed this ___
of July 2020 in Los Angeles, California.




                                                      Mary Wickham
                                                      Los Angeles County Counsel



                                                By:   _________________________
                                                      Tracy Swann, Esq.
                                                      Senior Deputy
                                                      Los Angeles County Counsel
                                                      Attorneys for Plaintiff,
                                                      County of Los Angeles


HOA.102940475.1

                                         Exhibit J
                                        Page 1310
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 6 of 30 Page ID
                                  #:7835



Declaration of Deputy City Attorney Karen Rogan,
1. My name is Karen Rogan, and I am a Deputy City Attorney for the City of
   Chula Vista, California. I have been with the City Attorney’s Office for 9
   years, and I am one of the lead attorneys for the City of Chula Vista (“City”)
   on the PCB case against Monsanto, Pharmacia, and Solutia.
2. The City joined a lawsuit against Monsanto Company, Pharmacia LLC, and
   Solutia, Inc. in December 2018 in the Southern District of California. Prior
   to the filing, our office, including several attorneys, staff, and various
   department heads, evaluated the legal merits of the case in preparation of
   filing suit. Since the filing, our office has continued to remain involved as
   co-counsel of record on behalf of the City of Chula Vista.
3. Our office has been involved in the drafting of the complaint, discovery, law
   and motion, and overall strategy and analysis of this case. We have produced
   voluminous records and responded to several rounds of discovery requested
   propounded by the defendants. The effort of involved in-house counsel,
   staff, and department heads has been significant.
4. Our office and staff across no less than 6 departments have expended in
   excess of one hundred hours of attorney and staff time and resources to this
   case over the past 2 years since City joined the litigation, to prosecute and
   litigate the case, including discovery review and document production,
   internal inquiry efforts, and litigation related events.
5. Alongside our outside counsel, Baron & Budd, our office participated in
   regularly scheduled telephone conferences with other in-house co-counsel.
   Over the last 2 years that City has been in the litigation, Baron & Budd has
   scheduled monthly telephone conferences for clients and in-house co-
   counsel in order to discuss the case, receive and provide updates on facts,
   law, and procedure, and to strategize together.
6. As class settlement discussions were pursued in early 2020, those regularly
   scheduled telephone conferences became weekly calls, and in some
   instances more than weekly in order to receive and provide updates during
   mediated settlement discussions as well as meetings to discuss the
   framework for the class resolution. Throughout the process we have been
   updated and provided our input and direction regarding the settlement
   framework, including the scale of the individual class funds, the
   methodology for allocation, and other legal and factual issues regarding the
   mediated settlement discussions.



                                      Exhibit J
                                     Page 1311
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 7 of 30 Page ID
                                  #:7836




   7. Multiple telephone conferences in early 2020 included JAMS Mediator
      Judge (Ret.) Jay Gandhi. Judge Jay Gandhi presided over the mediation for
      several months as the parties continued to negotiate the class benefit, the
      attorney’s fees and costs, the class allocation, and the settlement language.
   8. Not only did the overall litigation take several years, in several states, and in
      several courts, but the mediated settlement process took significant time,
      energy, and resources, as the subject matter involves complex
      environmental, factual, and legal concepts.
   9. The Settlement Agreement was the subject of significant “back and forth”
      negotiations, and our offices were involved in sometimes weekly or twice-
      weekly phone calls in the weeks leading up to the final resolution of the
      settlement language. Our office was involved in the drafting of the language
      of the Settlement Agreement, with special attention to those matters we
      knew could or would affect the material rights of all class members.
   10.The negotiation was an “arms-length” settlement process and our office
      believes the proposed class settlement is the best opportunity for national
      resolution of this complex and challenging environmental tort lawsuit.
I declare under the penalty of perjury under the laws of the State of California that
                                                                              24th
the foregoing is true and accurate to the best of my knowledge. Signed this ___
day of July 2020 in Chula Vista, California.


                                                     _________________________
                                                     Karen Rogan




                                        Exhibit J
                                       Page 1312
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 8 of 30 Page ID
                                  #:7837




Declaration of Chief Deputy City Attorney Mark Ankcorn
1. My name is Mark Ankcorn and I am the Chief Deputy City Attorney for the
   City of San Diego, California. I have been with the City Attorney’s Office
   since February 2018, and I am the lead attorney for the City on the PCB case
   against Monsanto, Pharmacia, and Solutia. I am admitted to practice in nine
   federal district courts, including this one, two circuit courts of appeal, and
   the states of California and Florida.
2. Before joining the City Attorney’s Office, I was the managing attorney of
   the Ankcorn Law Firm PLLC, specializing in complex litigation including
   consumer and civil rights class actions. I have been appointed lead or co-
   lead counsel in more than three dozen class actions involving in excess of
   100 million class members.
3. The City filed a lawsuit against Monsanto Company, Pharmacia LLC, and
   Solutia, Inc. in March 2015 in the United States District Court, Southern
   District of California. Prior to the filing, our office, including several
   attorneys and staff, evaluated the legal merits of the case in preparation of
   filing suit. Since the filing, our office has continued to remain involved as
   co-counsel of record on behalf of the City of San Diego.
4. Our office has been intimately involved in the drafting of the complaint,
   discovery, law and motion, trial preparation, and overall strategy and
   analysis of this case. We have produced more than thirty-four million
   (34,000,000) documents and responded to several rounds of discovery
   propounded by the defendants. Forty-four (44) depositions were taken
   during the course of discovery, including three deponents on behalf of the
   City pursuant to Federal Rule of Civil Procedure 30(b)(6), which lasted for
   five days. The effort of in-house counsel has been involved and significant.
5. In addition to thousands of attorney and staff hours committed to this case
   over the past five years, our office has incurred significant in-house
   litigation expenses required to prosecute and litigate the case, including
   document production, internal inquiry efforts, travel, and other litigation or
   office expenses.
6. Alongside our outside counsel, Baron & Budd, our office participated in
   regularly scheduled telephone conferences with other in-house co-counsel.
   Over the last five years, Baron & Budd has scheduled monthly telephone
   conferences for clients and in-house co-counsel in order to discuss the case,



                                      Exhibit J
                                     Page 1313
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 9 of 30 Page ID
                                  #:7838




   receive and provide updates on facts, law, and procedure, and to strategize
   together.
7. As class settlement discussions were pursued in early 2020, those regularly
   scheduled telephone conferences became weekly calls, and in some
   instances more than weekly in order to receive and provide updates during
   mediated settlement discussions.
8. In addition to telephone conferences, we in-house co-counsel met in person
   in San Jose, California on January 28, 2020 to discuss the framework for the
   class resolution. Throughout the process we have been updated and provided
   our input and direction regarding the settlement framework, including the
   scale of the individual class funds, the methodology for allocation, and other
   legal and factual issues regarding the mediated settlement discussions.
9. Multiple telephone conferences in early 2020 included JAMS Mediator
   Judge (Ret.) Jay Gandhi. Judge Jay Gandhi presided over the mediation for
   several months as the parties continued to negotiate the class benefit, the
   attorney’s fees and costs, the class allocation, and the settlement language.
10.Not only did the overall litigation take several years, in several states, and in
   several courts, but the mediated settlement process took significant time,
   energy, and resources, as the subject matter involves complex
   environmental, factual, and legal concepts.
11.The Settlement Agreement was the subject of significant “back and forth”
   negotiations, and our offices were involved in sometimes weekly or twice-
   weekly phone calls in the weeks leading up to the final resolution of the
   settlement language. Our office was involved in the drafting of the language
   of the Settlement Agreement, with special attention to those matters we
   knew could or would affect the material rights of all class members.
12.Based on my experience in private practice, I was keenly focused on
   ensuring that the language of the Settlement Agreement, as well as the deal’s
   basic structure, were scrupulously fair in substance and procedure to the
   absent class members.
13.I am confident that the final product is not only a significant step forward for
   environmental cleanup but a fair and reasonable allocation of the finite funds
   available to address this vexing issue. The Settlement Agreement strikes a
   careful balance between rewarding the efforts of litigating entities like the
   City of San Diego and providing sufficient funds for non-litigating class
   members to make meaningful progress towards remediation.



                                       Exhibit J
                                      Page 1314
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 10 of 30 Page ID
                                   #:7839




   14.The negotiation was an “arms-length” settlement process and our office
      believes the proposed class settlement is the best opportunity for national
      resolution of this complex and challenging environmental tort lawsuit.
I declare under the penalty of perjury under the laws of the United States that the
foregoing is true and accurate to the best of my knowledge. Signed this twenty-
second day of July 2020 in Carlsbad, California.


                                                    _________________________
                                                    Mark Ankcorn




                                       Exhibit J
                                      Page 1315
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 11 of 30 Page ID
                                   #:7840




       Declaration of Assistant City Attorney Nora Frimann
       1. My name is Nora Frimann and I am an Assistant City Attorney for the City of
          San Jose, California. I have been with the City Attorney’s Office for 19 years,
          and I am the lead attorney for the City on the PCB case against Monsanto,
          Pharmacia, and Solutia.
       2. The City filed a lawsuit against Monsanto Company, Pharmacia LLC, and
          Solutia, Inc. on July 8, 2015 in the federal court for the Northern District of
          California. Prior to the filing, our office, including some attorneys and staff,
          evaluated the legal merits of the case in preparation of filing suit. Since the
          filing, our office has continued to remain involved as co-counsel of record on
          behalf of the City of San Jose.
       3. Our office has been involved in the drafting of the complaint, discovery, law
          and motion, and overall strategy and analysis of this case. We have produced
          voluminous records and responded to discovery propounded by some of the
          defendants. The effort of in-house counsel has been involved and significant.
       4. In addition to hundreds of attorney and staff hours committed to this case
          over the past 5 years, our office has incurred in-house litigation expenses
          required to prosecute and litigate the case, including document production,
          internal inquiry efforts, and other litigation or office expenses.
       5. Alongside our outside counsel, Baron & Budd, our office participated in
          regularly scheduled telephone conferences with other in-house co-counsel.
          Over the last 5 years, Baron & Budd has scheduled monthly telephone
          conferences for clients and in-house co-counsel in order to discuss the case,
          receive and provide updates on facts, law, and procedure, and to strategize
          together.
       6. As class settlement discussions were pursued in early 2020, those regularly
          scheduled telephone conferences became weekly calls, and in some instances
          more than weekly in order to receive and provide updates during mediated
          settlement discussions. In addition to telephone conferences, we in-house co-
          counsel met in person in San Jose, California on February 28, 2020 to discuss
          the framework for the class resolution. Throughout the process we have been
          updated and provided our input and direction regarding the settlement
          framework, including the scale of the individual class funds, the




                                         Exhibit J
                                        Page 1316
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 12 of 30 Page ID
                                   #:7841




          methodology for allocation, and other legal and factual issues regarding the
          mediated settlement discussions.
        7. Multiple telephone conferences in early 2020 included JAMS Mediator Judge
           (Ret.) Jay Gandhi. Judge Jay Gandhi presided over the mediation for several
           months as the parties continued to negotiate the class benefit, the attorney's
           fees and costs, the class allocation, and the settlement language.
        8. Not only did the overall litigation take several years, in several states, and in
           several courts, but the mediated settlement process took significant time,
           energy, and resources, as the subject matter involves complex environmental,
           factual, and legal concepts.
        9. The Settlement Agreement was the subject of significant “back and forth”
           negotiations, and our offices were involved in sometimes weekly or twice-
           weekly phone calls in the weeks leading up to the final resolution of the
           settlement language. Our office was involved in the drafting of the language
           of the Settlement Agreement, with special attention to those matters we knew
           could or would affect the material rights of all class members.
        10. The negotiation was an “arms-length” settlement process and our office
          believes the proposed class settlement is the best opportunity for national
          resolution of this complex and challenging environmental tort lawsuit.
     I declare under the penalty of perjury under the laws of the State of California that
     the foregoing is true and accurate to the best of my knowledge. Signed this 27th
     day of July 2020 in San Jose, California.

                                                            7
                                                                           /
                                                                       -
                                                          Nora Frimann
                                                          Assistant City Attorney




                                           Exhibit J
                                          Page 1317
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 13 of 30 Page ID
                                   #:7842



 Declaration of Chief Assistant City Attorney Maria Bee
 1. My name is Maria Bee and I am a Chief Assistant City Attorney for the City
    of Oakland, California. I have been employed by the City Attorney’s Office
    for 6 years, and I am one of the lead attorneys for the City on the PCB case
    against Monsanto, Pharmacia, and Solutia.
 2. The City filed a lawsuit against Monsanto Company, Pharmacia LLC, and
    Solutia, Inc. in November 2015 in the Northern District of California. Prior
    to the filing, our office, including several attorneys and staff, evaluated the
    legal merits of the case in preparation of filing suit. Since the filing, our
    office has continued to remain involved as co-counsel of record on behalf of
    the City of Oakland.
 3. Our office has been involved in the drafting of the complaint, discovery, law
    and motion, and overall strategy and analysis of this case. We have produced
    voluminous records and responded to a lengthy public records act request
    and discovery propounded by the defendants. The effort of in-house counsel
    has been involved and significant.
 4. In addition to hundreds of attorney and staff hours committed to this case
    over the past 5 years, our office has incurred in-house litigation expenses
    required to prosecute and litigate the case, including document production,
    internal inquiry efforts, travel, and other litigation or office expenses.
 5. Alongside our outside counsel, Baron & Budd, our office participated in
    regularly scheduled telephone conferences with other in-house co-counsel.
    Over the last 5 years, Baron & Budd has scheduled monthly telephone
    conferences for clients and in-house co-counsel in order to discuss the case,
    receive and provide updates on facts, law, and procedure, and to strategize
    together.
 6. As class settlement discussions were pursued in early 2020, those regularly
    scheduled telephone conferences became weekly calls, and in some
    instances more than weekly in order to receive and provide updates during
    mediated settlement discussions. In addition to telephone conferences, we
    in-house co-counsel met in person in San Jose, California on January 28,
    2020 to discuss the framework for the class resolution. Throughout the
    process we have been updated and provided our input and direction
    regarding the settlement framework, including the scale of the individual
    class funds, the methodology for allocation, and other legal and factual
    issues regarding the mediated settlement discussions.



                                       Exhibit J
                                      Page 1318
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 14 of 30 Page ID
                                   #:7843




   7. Multiple telephone conferences in early 2020 included JAMS Mediator
       Judge (Ret.) Jay Gandhi. Judge Jay Gandhi presided over the mediation for
       several months as the parties continued to negotiate the class benefit, the
       attorney’s fees and costs, the class allocation, and the settlement language.
   8. Not only did the overall litigation take several years, in several states, and in
       several courts, but the mediated settlement process took significant time,
       energy, and resources, as the subject matter involves complex
       environmental, factual, and legal concepts.
   9. The Settlement Agreement was the subject of significant “back and forth”
       negotiations, and our offices were involved in sometimes weekly or twice-
       weekly phone calls in the weeks leading up to the final resolution of the
       settlement language. Our office was involved in the drafting of the language
       of the Settlement Agreement, with special attention to those matters we
       knew could or would affect the material rights of all class members.
   10. The negotiation was an “arms-length” settlement process and our office
       believes the proposed class settlement is the best opportunity for national
       resolution of this complex and challenging environmental tort lawsuit.
I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and accurate to the best of my knowledge. Signed this 27th day of
July 2020 in Oakland, California.




                                                     Maria Bee




                                        Exhibit J
                                       Page 1319
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 15 of 30 Page ID
                                   #:7844



 Declaration of Christopher D. Jensen
 1. My name is Christopher D. Jensen and I am the Assistant City Attorney for
    the City of Berkeley, California. I have been with the City Attorney’s Office
    for 19 months, and I am one of the lead attorneys for the City on the PCB
    case against Monsanto, Pharmacia, and Solutia.
 2. The City filed a lawsuit against Monsanto Company, Pharmacia LLC, and
    Solutia, Inc. in January 2016 in the United States District Court for the
    Northern District of California. Prior to and since the filing, our office has
    continued to remain involved as co-counsel of record on behalf of the City
    of Berkeley.
 3. Our office has been involved in the drafting of the complaint, law and
    motion, and overall strategy and analysis of this case. The effort of in-house
    counsel has been involved and significant.
 4. Alongside our outside counsel, Baron & Budd, our office participated in
    regularly scheduled telephone conferences with other in-house co-counsel.
    Baron & Budd has scheduled monthly telephone conferences for clients and
    in-house co-counsel in order to discuss the case, receive and provide updates
    on facts, law, and procedure, and to strategize together.
 5. As class settlement discussions were pursued in early 2020, those regularly
    scheduled telephone conferences became weekly calls, and in some
    instances more than weekly in order to receive and provide updates during
    mediated settlement discussions. Throughout the process we have been
    updated and provided our input and direction regarding the settlement
    framework, including the scale of the individual class funds, the
    methodology for allocation, and other legal and factual issues regarding the
    mediated settlement discussions.
 6. Multiple telephone conferences in early 2020 included JAMS Mediator
    Judge (Ret.) Jay Gandhi. Judge Jay Gandhi presided over the mediation for
    several months as the parties continued to negotiate the class benefit, the
    attorney’s fees and costs, the class allocation, and the settlement language.
 7. Not only did the overall litigation take several years, in several states, and in
    several courts, but the mediated settlement process took significant time,
    energy, and resources, as the subject matter involves complex
    environmental, factual, and legal concepts.
 8. The Settlement Agreement was the subject of significant “back and forth”
    negotiations, and our offices were involved in sometimes weekly or twice-



                                        Exhibit J
                                       Page 1320
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 16 of 30 Page ID
                                   #:7845




      weekly phone calls in the weeks leading up to the final resolution of the
      settlement language. Our office was involved in the drafting of the language
      of the Settlement Agreement, with special attention to those matters we
      knew could or would affect the material rights of all class members.
   9. The negotiation was an “arms-length” settlement process and our office
      believes the proposed class settlement is the best opportunity for national
      resolution of this complex and challenging environmental tort lawsuit.
I declare under the penalty of perjury under the laws of the State of California that
the foregoing is true and accurate to the best of my knowledge. Signed this 24th day
of July 2020 in San Francisco, California




                                                    Christopher D. Jensen




                                       Exhibit J
                                      Page 1321
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 17 of 30 Page ID
                                   #:7846




         Declaration of Assistant City Attorney, Elizabeth Schoedel

         1. My name is Elizabeth Schoedel and I am an Assistant City Attorney for the

            City of Spokane, Washington. I have been with the City Attorney’s Office for

            9 years, and I am one of the lead attorneys for the City on the PCB case against

            Monsanto, Pharmacia, and Solutia.

         2. The City filed a lawsuit against Monsanto Company, Pharmacia EEC, and

            Solutia, Inc. in July 2015 in the Eastern District of Washington, Case Number

            15-CV—2-1-SMJ. Prior to the filing, our office, including several attorneys

            and staff, carefully evaluated the legal merits of the case in preparation of

            filing suit. Since filing this action with the Court, our office has continued to

            remain actively involved as co-counsel of record on behalf of the City of

            Spokane.

         3. Our office has been involved in the drafting of the complaint, responding to

            motions to dismiss, notices of intent to sue under the Clean Water Act, public

            records requests, discovery, summary judgement motions, motions to compel

            discovery, significant trial preparation, depositions, pretrial motions, and

            overall strategy and analysis of this case. We have produced voluminous

            records (millions of pages) and responded to several rounds of discovery

            requests propounded by the defendants. The effort of in-house counsel and




                                           Exhibit J
                                          Page 1322
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 18 of 30 Page ID
                                   #:7847




            City staff has been involved and significant. The City of Spokane’s case is

            one of the first cases scheduled to proceed to trial.

         4. In addition to thousands of attorney and staff hours committed to this case

            over the past 5 plus years, our office has incurred significant in-house

            litigation expenses required to prosecute and litigate the case, including

            document production, internal inquiry efforts, travel, and other litigation or

            office expenses.

         5. Alongside our outside counsel, Baron & Budd, our office participated in

            regularly scheduled telephone conferences with other in-house co-counsel.

            Over the last 5 years, Baron & Budd has scheduled monthly telephone

            conferences for clients and in-house co-counsel in order to discuss the case,

            receive and provide updates on facts, law, and procedure, and to strategize

            together.

         6. As class settlement discussions were pursued in early 2020, those regularly

            scheduled telephone conferences became weekly calls, and in some instances

            more than weekly in order to receive and provide updates during mediated

            settlement discussions. In addition to telephone conferences, we in-house co­

            counsel met in person in San Jose, California on January 28, 2020 to discuss

            the framework for the class resolution. Throughout the process we have been

            updated and provided our input and direction regarding the settlement




                                           Exhibit J
                                          Page 1323
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 19 of 30 Page ID
                                   #:7848




            framework, including the scale of the individual class funds, the methodology

            for allocation, and other legal and factual issues regarding the mediated

            settlement discussions.

         7. Multiple telephone conferences in early 2020 included JAMS Mediator Judge

            (Ret.) Jay Gandhi. Judge Jay Gandhi presided over the mediation for several

            months as the parties continued to negotiate the class benefit, the attorney’s

            fees and costs, the class allocation, and the settlement language.

         8. Not only did the overall litigation take several years, in several states, and in

            several courts, but the mediated settlement process took significant time,

            energy, and resources, as the subject matter involves complex environmental,

            factual, and legal concepts.

         9. The Settlement Agreement was the subject of significant “back and forth”

            negotiations, and our offices were involved in sometimes weekly or twice-

            weekly phone calls in the weeks leading up to the final resolution of the

            settlement language. Our office was involved in the drafting of the language

            of the Settlement Agreement, with special attention to those matters we knew

            could or would affect the material rights of all class members.

         10.The negotiation was an “arms-length” settlement process and our office

            believes the proposed class settlement is the best opportunity for national

            resolution of this complex and challenging environmental tort lawsuit.




                                            Exhibit J
                                           Page 1324
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 20 of 30 Page ID
                                   #:7849




       I declare under the penalty of perjury under the laws of the State of Washington that

       the foregoing is true and accurate to the best of my knowledge. Signed this ^^ciay

       of July, 2020 in Spokane, Washington.




                                                    Office of the City Attorney
                                                    Elizabeth Schoedel, WSBA #20240
                                                    Assistant City Attorney




                                           Exhibit J
                                          Page 1325
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 21 of 30 Page ID
                                   #:7850




                       DECLARATION OF M. JOSEPH SLOAN
       1. M. Joseph Sloan, declare and state as follows:
       1.1 am over the age of 18 and competent to testify as to the matters stated
          herein.
       2. Since 2005 I have served as Deputy City Attorney for the City of Tacoma,
           and have been one of the attorneys in the Office of Tacoma City Attorney
          responsible for the City’s pursuit of recovery of its PCB contamination
          damages against Monsanto, Pharmacia and Solutia, in concert with outside
           counsel, John Fiske of the law firm Baron & Budd.
       3. After considering the time and resource commitment necessary if the City
          were to proceed separately against Monsanto, Pharmacia and Solutia, the
          need for highly experienced litigation counsel, and considering the common
          issues of law, fact and damages, the City joined as a plaintiff the subject
          lawsuit against Monsanto Company, Pharmacia EEC, and Solutia, Inc. filed
          in the United State District Court Central District of California-Western
          Division, on July 8, 2020.
       4. Prior to the filing, our office, including several attorneys, and the
          management of the various departments and divisions of the City of
          Tacoma, evaluated the legal merits of the case in advance of the filing of
          suit. Since January of 2018, our office has been involved in discussions with
          other Cites regarding PCB litigation, and John Fiske who later became co­
          counsel, and continues to remain involved as co-counsel for the City of
          Tacoma.
        5. Our office has been involved in the drafting of the Complaint, the overall
           strategy and analysis of this case, negotiations, and discussions with other
          jurisdictions involved. In addition to thousands of attorney and staff hours
           committed to this case over the past 5 years we understand were invested by
           co-counsel, our office and various divisions and departments of the City of
           Tacoma have a significant investment of time that was required to
           investigate, and establish sufficient evidence to support the City’s claim.
        6. In advance of filing suit and thereafter, together with co-counsel John Fiske
           of Baron & Budd, our office participated in regularly scheduled telephone
           conferences with other in-house co-counsel representing other similarly




                                         Exhibit J
                                        Page 1326
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 22 of 30 Page ID
                                   #:7851




          situated jurisdictions. These were arranged to discuss the case, receive and
          provide updates on facts, law, and procedure, and to strategize together.
       7. Though less frequent in early 2020, the regularly scheduled telephone
          conferences became weekly calls, and in some instances more frequent than
          weekly in order to receive and provide updates during the mediation process.
       8. Our office participated in multiple telephone conferences this year that
          included JAMS Mediator Judge (Ret.) Jay Gandhi. Judge Jay Gandhi
          presided over the mediation for several months as the parties continued to
          negotiate the class benefit, the attorney’s fees and costs, the class allocation,
          and the settlement language.
       9. The City became a party in the case recognizing not only that the overall
          litigation would span several years, would occur in several states, and in
          several courts, but the mediated settlement process would involve a
          significant amount of time, energy, and resources, because the subject matter
          involves complex environmental, factual, and legal concepts.
       10. Our office together with the other jurisdictions were involved in sometimes
          weekly or twice-weekly phone calls in the weeks before the final resolution
          of the provisions of the Settlement Agreement, and was directly involved in
          changes to proposed language.
       11. It is my opinion that the final product was a result of an “arms-length”
          settlement process and our office believes the proposed class settlement is
          the best opportunity for the jurisdictions involved to achieve an acceptable
          remedy for impacts arising from this unfortunate, complex and challenging
          environmental occurrence.
    I declare under the penalty of perjury under the laws of the State of Washington
    that the foregoing is true and correct to the best of my knowledge, and that this
    Declaration was signed by me this        day of July 2020 in Tacoma, t
    Washington.
                                                                            /
                                                               /
                                                                L
                                                              M. Joseph Sloan




                                          Exhibit J
                                         Page 1327
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 23 of 30 Page ID
                                   #:7852




 Declaration of Chief Deputy City Attorney Karen L. Moynahan
 1. My name is Karen L. Moynahan and I am a Chief Deputy City Attorney for
    the City of Portland, Oregon. I have been with the Portland City Attorney’s
    Office for 9 years, and I am one of the lead attorneys for the City on the
    PCB case against Monsanto, Pharmacia, and Solutia.
 2. The City filed a lawsuit against Monsanto Company, Pharmacia LLC, and
    Solutia, Inc. in July of 2016 in the Portland District of the United States
    District Court. Prior to the filing, our office, including several attorneys and
    staff, evaluated the legal merits of the case in preparation of filing suit. Since
    the filing, our office has continued to remain involved as co-counsel of
    record on behalf of the City of Portland.
 3. Our office has been involved in the drafting of the complaint, discovery, law
    and motion, and overall strategy and analysis of this case. We have produced
    100,000 pages of records and responded to several rounds of discovery
    requested propounded by the defendants. The effort of in-house counsel has
    been involved and significant.
 4. In addition to hundreds of attorney and staff hours committed to this case
    over the past 5 years, our office has incurred significant in-house litigation
    expenses required to prosecute and litigate the case, including document
    production, internal inquiry efforts, travel, and other litigation or office
    expenses.
 5. Alongside our outside counsel, Baron & Budd, our office participated in
    regularly scheduled telephone conferences with other in-house co-counsel.
    Over the last 5 years, Baron & Budd has scheduled monthly telephone
    conferences for clients and in-house co-counsel in order to discuss the case,
    receive and provide updates on facts, law, and procedure, and to strategize
    together.
 6. As class settlement discussions were pursued in early 2020, those regularly
    scheduled telephone conferences became weekly calls, and in some
    instances more than weekly in order to receive and provide updates during
    mediated settlement discussions. In addition to telephone conferences, we
    in-house co-counsel met in person in San Jose, California on January 28,
    2020, to discuss the framework for the class resolution. Throughout the
    process we have been updated and provided our input and direction
    regarding the settlement framework, including the scale of the individual



                                        Exhibit J
                                       Page 1328
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 24 of 30 Page ID
                                   #:7853




      class funds, the methodology for allocation, and other legal and factual
      issues regarding the mediated settlement discussions.
   7. Multiple telephone conferences in early 2020 included JAMS Mediator
      Judge (Ret.) Jay Gandhi. Judge Jay Gandhi presided over the mediation for
      several months as the parties continued to negotiate the class benefit, the
      attorney’s fees and costs, the class allocation, and the settlement language.
   8. Not only did the overall litigation take several years, in several states, and in
      several courts, but the mediated settlement process took significant time,
      energy, and resources, as the subject matter involves complex
      environmental, factual, and legal concepts.
   9. The Settlement Agreement was the subject of significant “back and forth”
      negotiations, and our offices were involved in sometimes weekly or twice-
      weekly phone calls in the weeks leading up to the final resolution of the
      settlement language. Our office was involved in the drafting of the language
      of the Settlement Agreement, with special attention to those matters we
      knew could or would affect the material rights of all class members.
   10.The negotiation was an “arms-length” settlement process and our office
      believes the proposed class settlement is the best opportunity for national
      resolution of this complex and challenging environmental tort lawsuit.
I declare under the penalty of perjury under the laws of the State of Oregon that the
foregoing is true and accurate to the best of my knowledge. Signed this 24th
                                                                         ___ day of
July 2020 in Portland, Oregon.


                                                     _________________________
                                                     Karen L. Moynahan
                                                     Chief Deputy City Attorney
                                                     City of Portland, Oregon




                                         Exhibit J
                                        Page 1329
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 25 of 30 Page ID
                                   #:7854




        Declaration of General Counsel Dan Blaufus

        1. My name is Dan Blaufus and I am the General Counsel of the Port of Portland (“Poit”). I
           have been with the Port of Portland for six years, and I am one of the lead attorneys for the
           Port on the PCB case against Monsanto, Pharmacia, and Solutia.
        2. The Port filed a lawsuit against Monsanto Company, Pharmacia LLC, and Solutia, Inc. in
           January 2017 in the District of Oregon. Prior to the filing, our office, including several
           attorneys and staff, evaluated the legal merits of the case in preparation of filing suit. Since
           the filing, our office has continued to remain involved as co-counsel of record on behalf of
           the Port.
        3. Our office has been involved in the drafting of the complaint, discovery, motion practice,
           and overall strategy and analysis of this case. We have produced voluminous records and
           responded to several rounds of discovery requests propounded by the defendants. The
           effort of our in-house counsel team has been significant.

        4. In addition to hundreds of attorney and staff hours committed to this case over the past
           three years, our office has incurred significant in-house litigation expenses required to
           prosecute and litigate the case, including document production, internal inquiry efforts,
           travel, and other litigation or office expenses.

        5. Alongside our outside counsel, Baron & Budd, our office participated in regularly
           scheduled telephone conferences with other in-house co-counsel. Over the last three years,
           Baron & Budd has scheduled monthly telephone conferences for clients and in-house co­
           counsel in order to discuss the case, receive and provide updates on facts, law, and
           procedure, and to strategize together.
        6. As class settlement discussions were pursued in early 2020, those regularly scheduled
           telephone conferences became weekly calls, and in some instances more than weekly in
           order to receive and provide updates during mediated settlement discussions. In addition
           to telephone conferences, in-house co-counsel met in person in San Jose, California on
           February 28, 2020 to discuss the framework for the class resolution. Throughout the
           process we have been updated and provided our input and direction regarding the
           settlement framework, including the scale of the individual class funds, the methodology
           for allocation, and other legal and factual issues regarding the mediated settlement
           discussions.

        7. Multiple telephone conferences in early 2020 included JAMS Mediator Judge (Ret.) Jay
           Gandhi. Judge Jay Gandhi presided over the mediation for several months as the parties
           continued to negotiate the class benefit, the attorney’s fees and costs, the class allocation,
           and the settlement language.




                                                  Page 1 of2




                                                 Exhibit J
                                                Page 1330
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 26 of 30 Page ID
                                   #:7855




        8. Not only did the overall litigation take several years, in several states, and in several courts,
           but the mediated settlement process took significant time, energy, and resources, as the
           subject matter involves complex environmental, factual, and legal concepts.

        9. The Settlement Agreement was the subject of significant “back and forth” negotiations,
           and our offices were involved in sometimes weekly or twice-weekly phone calls in the
           weeks leading up to the final resolution of the settlement language. Our department was
           involved in the drafting of the language of the Settlement Agreement, with special attention
           to those matters we knew could or would affect the material rights of all class members.

         10. The negotiation was an “arms-length” settlement process and our office believes the
             proposed class settlement is the best opportunity for national resolution of this complex
             and challenging environmental tort lawsuit.

     I declare under the penalty of perjury under the laws of the State of Oregon that the foregoing is
     true and accurate to the best of my knowledge. Signed this 28th day of July 2020 in Portland,
     Oregon.
                                                                                    f .-j,


                                                                         fl/nj
                                                                        Bl;
                                                                   General Counsel
                                                                   Port of Portland




                                                  Page 2 of2




                                                  Exhibit J
                                                 Page 1331
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 27 of 30 Page ID
                                   #:7856




      Declaration of Deputy County Attorney Gregory E. Gaskins
      1. My name is Attorney Gregory E. Gaskins and I am a Deputy County
         Attorney for Baltimore County, Maryland (County). I have been with the
         Baltimore County Office of Law for over 25 years, and I am one of the lead
         attorneys for the County on the PCB case against Monsanto, Pharmacia, and
          Solutia.
      2. The County filed a lawsuit against Monsanto Company, Pharmacia EEC,
          and Solutia, Inc. in June 2020 in the Central District of California Western
          District. Prior to the filing, our office, including other attorneys and other
          County staff, evaluated the legal merits of the case in preparation of filing
          suit. Our office was prepared to file suit when settlement discussions took
          place. Prior to the filing of the Complaint, our office was involved as co­
          counsel of record on behalf of the County.
      3. Our office has been involved in the drafting of the complaint and overall
          strategy and analysis of this case. The effort of in-house counsel has been
          involved and significant.
      4. In addition to numerous attorney and staff hours committed to this case since
          October 2019, our office has incurred significant in-house litigation
           expenses required to prosecute and litigate the case, including internal
           inquiry efforts, and other litigation or office expenses.
       5. Alongside our outside counsel, Baron & Budd, Gordon Wolf & Carney, and
           Grant & Eisenhofer, our office participated in telephone conferences with
           other in-house co-counsel. Since October 2019, Baron & Budd has
           scheduled telephone conferences for clients and in-house co-counsel in order
           to discuss the case, receive and provide updates on facts, law, and procedure,
           and to strategize together.
       6. As class settlement discussions were pursued in early 2020, those telephone
            conferences increased in frequency, and in some instances more than weekly
            in order to receive and provide updates during mediated settlement
            discussions. Throughout the process we have been updated and provided our
            input and direction regarding the settlement framework, including the scale
            of the individual class funds, the methodology for allocation, and other legal
            and factual issues regarding the mediated settlement discussions.
        7. Judge Jay Gandhi presided over the mediation for several months as the
            parties continued to negotiate the class benefit, the attorney’s fees and costs,
            the class allocation, and the settlement language.




                                           Exhibit J
                                          Page 1332
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 28 of 30 Page ID
                                   #:7857




      8. Not only did the overall litigation take several years, in several states, and in
         several courts, but the mediated settlement process took significant time,
         energy, and resources, as the subject matter involves complex
         environmental, factual, and legal concepts.
      9. The Settlement Agreement was the subject of significant “back and forth”
         negotiations, and our offices were involved in sometimes weekly or twice-
         weekly phone calls in the weeks leading up to the final resolution of the
         settlement language. Our office was involved in the drafting of the language
         of the Settlement Agreement, with special attention to those matters we
         knew could or would affect the material rights of all class members.
      10.The negotiation was an “arms-length” settlement process and our office
         believes the proposed class settlement is the best opportunity for national
         resolution of this complex and challenging environmental tort lawsuit.
    I declare under the penalty of perjury under the laws of the State of Maryland that
    the foregoing is true and accurate to the best of my knowledge. Signed this 2.6 day
    of July 2020 in Baltimore County, Maryland.



                                     Attorney/Gregory E. Gaskins
                                     Depifty County Attorney




                                           Exhibit J
                                          Page 1333
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 29 of 30 Page ID
                                   #:7858




      Declaration of Suzanne Sangree, Director of Affirmative Litigation
                      Baltimore City Department of Law

  1. My name is Suzanne Sangree and I am the Director of Affirmative
     Litigation for the Baltimore City Law Department, Baltimore, Maryland. I
     have been with the Baltimore City Law Department for 13 years, and I am
     one of the lead attorneys for the Mayor and City Council of Baltimore
     (Baltimore City) on the PCB case against Monsanto, Pharmacia, and Solutia.

  2. Baltimore City filed a lawsuit against Monsanto Company, Pharmacia LLC,
     and Solutia, Inc. on February 19, 2019 in the United States District Court for
     the District of Maryland. Prior to the filing, our office, including the City
     Solicitor and several attorneys, evaluated the legal merits of the case in
     preparation for filing suit. Since the filing, our office has continued to
     remain involved as co-counsel of record on behalf of Baltimore City.

  3. Our office has been involved in the drafting of the complaint, briefing of
     motions, and overall strategy and analysis of this case. We have compiled
     voluminous records and analyzed data concerning Baltimore’s PCB injury
     and remediation. Our efforts as in-house counsel during the past 17 months
     have been involved and significant.


  4. Alongside our outside counsel, Baron & Budd, Gordon Wolf & Carney, and
     Grant & Eisenhofer, our office participated in telephone conferences with
     other in-house co-counsel. Over the last 17 months, Baron & Budd has
     scheduled monthly telephone conferences for clients and in-house co-
     counsel in order to discuss the case, receive and provide updates on facts,
     law, and procedure, and to strategize together.


  5. As class settlement discussions were pursued in early 2020, those telephone
     conferences increased in frequency, sometimes to more than once a week.
     Throughout the process we have been updated and provided our input and
     direction regarding the settlement framework, including the scale of the
     individual class funds, the methodology for allocation, and other legal and
     factual issues regarding the mediated settlement discussions.



                                      Exhibit J
                                     Page 1334
Case 2:16-cv-03493-FMO-AS Document 213-13 Filed 08/07/20 Page 30 of 30 Page ID
                                   #:7859




   6. Judge Jay Gandhi presided over the mediation for several months as the
      parties continued to negotiate the class benefit, the attorney’s fees and costs,
      the class allocation, and the settlement language.

   7. Not only did the overall litigation take several years, in several states, and in
      several courts, but the mediated settlement process took significant time,
      energy, and resources, as the subject matter involves complex
      environmental, factual, and legal concepts.

   8. The Settlement Agreement was the subject of significant “back and forth”
      negotiations, and our offices were involved in sometimes weekly or twice-
      weekly phone calls in the weeks leading up to the final resolution of the
      settlement language. Our office was involved in the drafting of the language
      of the Settlement Agreement, with special attention to those matters we
      knew could or would affect the material rights of all class members.

   9. The negotiation was an “arms-length” settlement process and our office
      believes the proposed class settlement is the best opportunity for national
      resolution of this complex and challenging environmental tort lawsuit.

I declare under the penalty of perjury under the laws of the State of Maryland that
the foregoing is true and accurate to the best of my knowledge. Signed this 24th
day of July 2020 in Baltimore, Maryland.



                                                     Suzanne Sangree




                                        Exhibit J
                                       Page 1335
